          Case 1:18-cv-09936-LGS Document 259 Filed 04/27/20 Page 1 of 2




                                                                     DIRECT DIAL    212.763.0884
                                                                     DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                                   April 27, 2020
BY ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

      We write on behalf of Plaintiffs in the above-referenced action to respond briefly to
Defendants’ oversized letter dated April 24, 2020 (Doc. No. 258).

        Much of Defendants’ letter treads familiar ground. Although Defendants continue to rely
on inapposite cases about trial burdens in connection with pseudonymous plaintiffs (id. at 3-4), to
reiterate, Plaintiffs have requested only that “the Court allow its order regarding pseudonymity to
continue through the end of discovery” (Doc. No. 104 at 5 n.4), not through trial. Moreover,
Defendants still cannot identify a single actual discovery request in the last eight months that has
somehow been frustrated by Plaintiffs’ pseudonymity. See Doe No. 2 v. Kolko, 242 F.R.D. 193,
199 (E.D.N.Y. 2006). In other words, Defendants have not offered any reason to alter the Court’s
prior rulings on this issue at this stage.

        In their April 24 Letter, Defendants raise a new argument for the first time, having failed
to raise it at any point during the meet-and-confer process ordered by the Court. (See Doc. No.
258-1.) More specifically, presumably in support of their argument that there is “no evidence to
substantiate” the risk of retaliation by President Trump and his supporters, Defendants point to a
handful of instances in which I retweeted, without commentary, news articles about this case.
(Doc. No. 258 at 2.) While it is not clear what point Defendants are trying to make, there was
nothing inappropriate about those retweets, and there is no such thing as pseudonymity for lawyers
in any event since it is “plaintiff’s interest in anonymity” that matters. Sealed Plaintiff v. Sealed
Defendant, 537 F.3d 185, 193 (2d Cir. 2008) (emphasis added).

        But even more importantly, the tweets that Defendants append to their letter only
strengthen our arguments for preserving the status quo. As the attached exhibit makes clear,1

1
 The attached exhibit contains only a small subset of the harassment and abuse directed at me on the internet and dark
web.
          Case 1:18-cv-09936-LGS Document 259 Filed 04/27/20 Page 2 of 2


                                                                                                              2

Defendants are gravely mistaken to suggest that I have not been subject to attacks as a result of the
cases that I am currently handling.

         Unlike Plaintiffs, however, I can “take it”—we have the resources and expertise available
to monitor for such online threats and have costly security measures in place to protect us.
Plaintiffs, on the other hand, are individuals of extremely limited means, who have asserted fraud
claims against President Trump, his business, and several of his adult children. Plaintiffs are
therefore precisely the type of party whom President Trump and his supporters have attacked
publicly in the past. (Doc. No. 4 at 3-5.) And the fact that President Trump has not tweeted about
this case or these Plaintiffs in the past does not mean that he won’t do so in the future. As this
Court correctly concluded: “Past conduct can give rise to some reasonable inference of future
retaliation, but also the fact that a particular defendant has not yet commented publicly doesn’t
mean that that won’t happen in the future.” (Doc. No. 59 at 26.) 2

         Indeed, the sort of online targeting and harassment by President Trump that Plaintiffs fear
has, in fact, continued unabated, occurring as recently as two months ago in the Roger Stone case,
United States v. Stone, No. 19 Cr. 00018 (D.D.C.). See Judge Expresses Concern for Stone Jury
Foreperson’s Safety as Trump Continues Attacks, ABC News (Feb. 25, 2020); Darren Samuelsohn
and Josh Gerstein, Federal Judge Rebukes Trump over Roger Stone Jury Comments, Politico (Feb.
25, 2020). There, even the fact that it was a criminal case as well as the fact that Attorney General
Barr had specifically reprimanded President Trump two weeks earlier for tweeting about the case,
see, e.g., Barr Blasts Trump’s Tweets on Stone Case: Impossible for Me to Do My Job, ABC News
(Feb. 13, 2020), was not enough to dissuade Donald Trump from calling the jury forewoman
“tainted” on Twitter, causing great concern that her security would be threatened. Zach Montague
and Sharon LaFraniere, Judge in Roger Stone Case Warns About Attacks on Juror by Trump and
Others, N.Y. Times (Feb. 25, 2020). Judge Berman’s reasoning in the Stone case would apply with
equal force here: “This is a highly publicized case, and in a highly polarized political climate in
which the President himself has shone a spotlight on the jury through his Twitter platform.” Id. As
a result, Judge Berman warned, “an individual who may be angry about Stone’s conviction or other
developments on the new may choose to take it out on them personally.” Id.


                                                             Respectfully submitted,



                                                             Roberta A. Kaplan




2
  As for Donald Trump’s children, Defendant Donald Trump Jr. admitted in late November of last year that even his
father “has warned him on more than one occasion to cool down the incendiary rhetoric on his Twitter feed.” Quint
Forgey, Don Jr. Says Trump Warned him his Tweets Were Getting ‘A Little Hot’, Politico (Nov. 5, 2019).
